Atkinson, Justice.
1. Assignments of error not argued or insisted upon in the brief of the attorney for the plaintiff in error will be treated by the Supreme Court as abandoned. Johnson v. State, 177 Ga. 312 (3) (170 S. E. 235) ; Wilkinson v. Smith, 179 Ga. 507 (3) (176 S. E. 373).
2. A statement of facts .in the brief of the attorney for the plaintiff in error, with request to be allowed to file a brief on the law of the ease within a definite time, will not amount to argument or. insistence upon the assignments of error made in the bill of exceptions, where no such brief is subsequently filed.'
3. The abandonment of all assignments of error is equivalent to abandonment of the ease. Writ of error dismissed.

All the Justices eoneur.